711 N.W.2d 13 (2006)
46TH CIRCUIT TRIAL COURT, Plaintiff, Counter-Defendant, Third-Party Plaintiff-Appellee,
v.
COUNTY OF CRAWFORD and Crawford County Board of Commissioners, Defendants, Counter-Plaintiffs, Third-Party Plaintiffs-Appellants, and
County of Kalkaska, Intervening Defendant, Counter-Plaintiff, Third-Party Plaintiff-Appellant, and
County of Otsego, Third-Party Defendant.
Docket No. 128878(166), COA No. 254179.
Supreme Court of Michigan.
February 8, 2006.
On order of the Court, the motion for reconsideration of this Court's order of January 26, 2006 is considered, and it is GRANTED. On reconsideration, we MODIFY our order dated January 26, 2006, only in the following respect: We direct the Clerk of the Court to place this case on the May 2006 session calendar for argument and submission.